Thomas, J.
It is not necessary in this case to decide whether, if this money had been put into the hands of the Leonards as common carriers only, and for the mere purpose of transportation, it could be arrested in its transit, and they charged as trustees. This money was put into the hands of the alleged trustees for other purposes than transportation, namely, to be tendered to Cary & Field, as the agents of the plaintiffs at Worcester, in payment of a specific debt. If refused by Cary & Field, it was to be taken to Boston and tendered to other agents of the plaintiffs there. The tender was not accepted by the plaintiffs’ agents in Worcester. The commencement of this suit by the plaintiffs was in itself a refusal to receive the money and make the appropriation which the defendants desired. The special purpose, then, for which the Leonards had received the money, was at an end. It remained in their hands to be repaid to the defendants. In this state of facts, the trustee process is interposed. It is very clear that the trustees must be charged.

Trustees charged.